[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 98-2191

                        UNITED STATES,

                          Appellee,

                              v.

                  FRANKLYN RIVERA-SANTIAGO,
                        a/k/a FRANKY,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]


                            Before

                     Torruella, Chief Judge,
                 Stahl, Senior Circuit Judge,
                   and Selya, Circuit Judge.




    Evelyn Quinones Carrasquillo on brief for appellant.




                         June 6, 2001
           Per Curiam.    Franklyn Rivera Santiago appeals the

sentence imposed following his guilty plea to various narcotics-

related offenses.     Counsel for Rivera has submitted an Anders

brief and a motion to withdraw, asserting that there are no

meritorious issues to be raised on appeal.             See Anders v.

California, 386 U.S. 738; 1st Cir. Loc. R. 46.4(a)(4).          Rivera

has not filed a separate brief, although he has been informed of

his right to do so.    After carefully reviewing the Anders brief

and transcripts of the plea colloquy and sentencing hearing, we

agree with counsel that the appeal presents no issue having an

arguable basis in law or fact.

           Rivera was initially tried and convicted along with a

co-defendant, Edwin Alamo.      Those convictions were reversed on

appeal   by this court, and prior to a second trial, Rivera pled

guilty to one count of attempting to possess narcotics with

intent to distribute.      The district court, noting Rivera's

status as a police officer, sentenced Rivera at the high end of

the   applicable   guideline   imprisonment   range.    In   contrast,

Alamo, who also pled guilty and who was assigned the same base-

offense level as Rivera, was apparently sentenced at the low end

of the guideline range.    On appeal, Rivera contends that since

he was less culpable than Alamo, he also should have been



                                 -2-
sentenced at the low end of the guideline range.      It is well

settled, however, that we have no jurisdiction to review a

sentence within the applicable guideline range.     United States

v. Brennan, 994 F.2d 918, 929-30 (1st Cir. 1993).

         Affirmed.




                             -3-